Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10939339 B2 in view of Xu (US 2012/0207070 A1).
Please see table below as an example:
Pending application 17/249294
U.S. Patent No. 10939339 B2
1. A method performed by a user equipment (UE) in a wireless communication network, the method comprising: detecting radio link failure of a first cell; transmitting, to a base station, a request message associated with the radio link failure, wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection; receiving, from the base station, an information request message including information indicating a requesting of information on the radio link failure of the first cell; and transmitting, to the base station, an information response message including the information on the radio link failure of the first cell, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell, and a cell radio network temporary identifier (C-RNTI) used in the first cell.
1. A method performed by a user equipment (UE) in a wireless communication network, the method comprising: detecting radio link failure of a first cell; transmitting, to a base station, a request message associated with the radio link failure, wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection; receiving, from the base station, an information request message including information indicating a request of information on the radio link failure of the first cell; and transmitting, to the base station, an information response message including the information on the radio link failure of the first cell, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a global cell identity, a tracking area code, and a cell radio network temporary identifier (C-RNTI) for the UE.


	The claim of patent application encompass the same subject matter except “a physical cell identity (PCI) of the first cell”.
 	In the same field of endeavor, Xu teaches a physical cell identity (PCI) of the first cell (Xu, ¶0145, PCI of the source or serving eNB). 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 2012/0207070 A1because it was notoriously well known to provide a method or system for enhancing mobility signaling for a user equipment (UE) operating in a discontinuous reception (DRX) mode (Xu, abstract). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4, 6-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0314566 A1) in view of HUANG (EP 2398280 A1). 
	As per claim 1, Lee teaches a method performed by a user equipment (UE) in a wireless communication network (Lee, Fig.4, ¶0074, a method performed by UE in wireless communication), the method comprising: detecting a radio link failure of a first cell (Lee, Fig.4 and ¶0074, detecting radio link failure (RLF) in the current serving cell (i.e. first cell)); transmitting, to a base station, a request message as a response to detecting of the radio link failure (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, UE transmit RRC connection reestablishment request message to EUTRAN (i.e. eNB, ¶0004) based on detection of RLF), wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, RRC connection reestablishment request message).
	However, Lee does not explicitly teach receiving, from the base station, an information request message including information indicating that radio link failure information is requested; and transmitting, to the base station, an information response message including information on the first cell where the radio link failure is detected, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell.   
	In the same field of endeavor, HUANG teaches receiving, from the base station, an information request message including information indicating that radio link failure information is requested (HUANG, ¶0004 and ¶0050, RLF report sent by UE indicating the reasons why RLF occurred and receiving from the base station request for indicating that RLF occurred); and transmitting, to the base station, an information response message including information on the first cell where the radio link failure is detected (HUANG, ¶0004 and ¶0050-51, sending or transmitting to the base station RLF report or response including information on the serving cell where the RLF occurred or detected), as a response to the information request message (HUANG, ¶0004 and ¶0050-51, report or response to the requested information), wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell (HUANG, ¶0004 and ¶0050-51, information on the RLF of the cell comprises PCI and C-RNTI of the cells).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
As per claim 2 as applied to claim 1 above, Lee teaches wherein the information request message is a UE information request message (Lee, ¶0080, context information request of UE), and the information response message is a UE information response message (Lee, ¶0080, context information response of the UE).
 	As per claim 3 as applied to claim 1 above, Lee does not explicitly teach wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code.
	In the same field of endeavor, HUANG teaches wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code (HUANG, ¶0051, information on the RLF of the cell include cell global identifier (CGI) and tracking area identifier/code). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
	As per claim 4 as applied to claim 1 above, Lee does not explicitly teach wherein the information response message is used for requesting a UE context to a base station associated with the first cell.
 	In the same field of endeavor, HUANG teaches wherein the information response message is used for requesting a UE context to a base station associated with the first cell (HUANG, ¶0051, information response message used for UE related context associated with the cell). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
 	As per claim 6, Lee teaches a method performed by a base station in a wireless communication network (Lee, Fig.5, ¶0080, a method performed by EUTRAN (i.e. eNB, ¶0004) in wireless communication), the method comprising: 
receiving, from a user equipment (UE), a request message in case that a radio link failure of a first cell is detected (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, UE transmit RRC connection reestablishment request message to EUTRAN (i.e. eNB, ¶0004) based on detection of RLF), wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, RRC connection reestablishment request message).
	However, Lee does not explicitly teach transmitting, to the UE, an information request message including information indicating that radio link failure information is requested; and receiving, from the UE, an information response message including information on the first cell where radio link failure is detected, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell.   
In the same field of endeavor, HUANG teaches transmitting, to the UE, an information request message including information indicating that radio link failure information is requested (HUANG, ¶0004 and ¶0050, RLF report sent by UE indicating the reasons why RLF occurred and receiving from the base station request for indicating that RLF occurred); and receiving, from the UE, an information response message including information on the first cell where radio link failure is detected (HUANG, ¶0004 and ¶0050-51, sending or transmitting to the base station RLF report or response including information on the serving cell where the RLF occurred or detected), as a response to the information request message (HUANG, ¶0004 and ¶0050-51, report or response to the requested information), wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell (HUANG, ¶0004 and ¶0050-51, information on the RLF of the cell comprises PCI and C-RNTI of the cells).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 

As per claim 7 as applied to claim 6 above, Lee teaches wherein the information request message is a UE information request message (Lee, ¶0080, context information request of UE), and the information response message is a UE information response message (Lee, ¶0080, context information response of the UE).
 	As per claim 8 as applied to claim 6 above, Lee does not explicitly teach wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code.
	In the same field of endeavor, HUANG teaches wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code (HUANG, ¶0051, information on the RLF of the cell include cell global identifier (CGI) and tracking area identifier/code). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
 	As per claim 9 as applied to claim 6 above, Lee does not explicitly teach transmitting, to a second base station associated with the first cell, a UE context request message for requesting a UE context based on the information response message; and receiving, from the second base station associated with the first cell, a UE context response message including the UE context, as a response to the UE context request message.
	In the same field of endeavor, HUANG teaches transmitting, to a second base station associated with the first cell, a UE context request message for requesting a UE context based on the information response message (HUANG, ¶0004 and ¶0051, transmitting to the other/second base station a UE related context request message based on the information); and receiving, from the second base station associated with the first cell, a UE context response message including the UE context, as a response to the UE context request message (HUANG, ¶0004 and ¶0051, receiving UE related context response message based on the requested information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
	As per claim 10 as applied to claim 9 above, HUANG further teaches wherein the UE context request message includes the global cell identity, the tracking area code, and the C-RNTI for the UE (HUANG, ¶0051, UE related context includes the global cell identity, the tracking area code, and the C-RNTI for the UE). 
As per claim 11, Lee teaches a user equipment (UE) in a wireless communication network (Lee, Fig.16, MS or UE in wireless communication), comprising: a transceiver (Lee, Fig.16, antenna 710); and a controller operably connected to transceiver (Lee, Fig.16, processor 730 connected to antenna 710), the controller configured to: detect a radio link failure of a first cell (Lee, Fig.4 and ¶0074, detecting radio link failure (RLF) in the current serving cell (i.e. first cell)); 
transmit, to a base station, a request message as a response to detecting of the radio link failure (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, UE transmit RRC connection reestablishment request message to EUTRAN (i.e. eNB, ¶0004) based on detection of RLF), wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, RRC connection reestablishment request message).
 	However, Lee does not explicitly teach receive, from the base station, an information request message including information indicating that radio link failure information is requested; and transmit, to the base station, an information response message including information on the first cell where the radio link failure is detected, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell.   
	In the same field of endeavor, HUANG teaches receive, from the base station, an information request message including information indicating that radio link failure information is requested (HUANG, ¶0004 and ¶0050, RLF report sent by UE indicating the reasons why RLF occurred and receiving from the base station request for indicating that RLF occurred); and transmit, to the base station, an information response message including information on the first cell where the radio link failure is detected (HUANG, ¶0004 and ¶0050-51, sending or transmitting to the base station RLF report or response including information on the serving cell where the RLF occurred or detected), as a response to the information request message (HUANG, ¶0004 and ¶0050-51, report or response to the requested information), wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell (HUANG, ¶0004 and ¶0050-51, information on the RLF of the cell comprises PCI and C-RNTI of the cells).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
As per claim 12 as applied to claim 11 above, Lee teaches wherein the information request message is a UE information request message (Lee, ¶0080, context information request of UE), and the information response message is a UE information response message (Lee, ¶0080, context information response of the UE).
 	As per claim 13 as applied to claim 11 above, Lee does not explicitly teach wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code.
	In the same field of endeavor, HUANG teaches wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code (HUANG, ¶0051, information on the RLF of the cell include cell global identifier (CGI) and tracking area identifier/code). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
 	As per claim 14 as applied to claim 11 above, Lee does not explicitly teach wherein the information response message is used for requesting a UE context to a base station associated with the first cell.
 	In the same field of endeavor, HUANG teaches wherein the information response message is used for requesting a UE context to a base station associated with the first cell (HUANG, ¶0051, information response message used for UE related context associated with the cell). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
As per claim 16, Lee teaches a base station in a wireless communication network (Lee, Fig.16, BS in wireless communication), comprising: a transceiver (Lee, Fig.16, antenna 700); and a controller operably connected to transceiver (Lee, Fig.16, processor 720 connected to antenna 700), the controller configured to: 
receive, from a user equipment (UE), a request message in case that a radio link failure of a first cell is detected (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, UE transmit RRC connection reestablishment request message to EUTRAN (i.e. eNB, ¶0004) based on detection of RLF), wherein the request message is for requesting a reestablishment of a radio resource control (RRC) connection (Lee, Fig.4 and ¶0074, Fig.5 and ¶0080, RRC connection reestablishment request message).
However, Lee does not explicitly teach transmit, to the UE, an information request message including information indicating that radio link failure information is requested; and receive, from the UE, an information response message including information on the first cell where radio link failure is detected, as a response to the information request message, wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell.   
In the same field of endeavor, HUANG teaches transmit, to the UE, an information request message including information indicating that radio link failure information is requested (HUANG, ¶0004 and ¶0050, RLF report sent by UE indicating the reasons why RLF occurred and receiving from the base station request for indicating that RLF occurred); and receive, from the UE, an information response message including information on the first cell where radio link failure is detected (HUANG, ¶0004 and ¶0050-51, sending or transmitting to the base station RLF report or response including information on the serving cell where the RLF occurred or detected), as a response to the information request message (HUANG, ¶0004 and ¶0050-51, report or response to the requested information), wherein the information on the radio link failure of the first cell comprises a physical cell identity (PCI) of the first cell and a cell radio network temporary identifier (C-RNTI) used in the first cell (HUANG, ¶0004 and ¶0050-51, information on the RLF of the cell comprises PCI and C-RNTI of the cells).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
As per claim 17 as applied to claim 16 above, Lee teaches wherein the information request message is a UE information request message (Lee, ¶0080, context information request of UE), and the information response message is a UE information response message (Lee, ¶0080, context information response of the UE).
 	As per claim 18 as applied to claim 16 above, Lee does not explicitly teach wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code.
	In the same field of endeavor, HUANG teaches wherein the information on the radio link failure of the first cell further comprises a global cell identity and a tracking area code (HUANG, ¶0051, information on the RLF of the cell include cell global identifier (CGI) and tracking area identifier/code). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
 	As per claim 19 as applied to claim 16 above, Lee does not explicitly teach transmit, to a second base station associated with the first cell, a UE context request message for requesting a UE context based on the information response message; and receive, from the second base station associated with the first cell, a UE context response message including the UE context, as a response to the UE context request message.
	In the same field of endeavor, HUANG teaches transmit, to a second base station associated with the first cell, a UE context request message for requesting a UE context based on the information response message (HUANG, ¶0004 and ¶0051, transmitting to the other/second base station a UE related context request message based on the information); and receive, from the second base station associated with the first cell, a UE context response message including the UE context, as a response to the UE context request message (HUANG, ¶0004 and ¶0051, receiving UE related context response message based on the requested information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method and apparatus for transmitting and receiving configuration information as taught by Lee to a method and system to identify and detect the radio network problem which occurs on the UE, so that the network can perform self-adjustment and optimization, therefore improving the
network performance and satisfying use requirements of users (HUANG, abstract). 
	As per claim 20 as applied to claim 19 above, HUANG further teaches wherein the UE context request message includes the global cell identity, the tracking area code, and the C-RNTI for the UE (HUANG, ¶0051, UE related context includes the global cell identity, the tracking area code, and the C-RNTI for the UE). 

B)	Claims 5, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0314566 A1) in view of HUANG (EP 2398280 A1 and further in view of Wang (US 2014/0038612 A1).  
 	As per claim 5 as applied to claim 1 above, Lee in view of HUANG teaches all the limitation substantially as claimed in claim 1. However, Lee in view of HUANG does not explicitly teach wherein: the request message comprises information indicating whether the UE is capable of responding to the information request message; and the information comprises a format of the request message indicating that the UE is capable of responding. 
	In the same field of endeavor, Wang teaches wherein: the request message comprises information indicating whether the UE is capable of responding to the information request message (Wang, Fig.3, ¶0074-76, UE transmitting to the target base station information pertaining to the RLF and performing RRC connection reestablishment; therefore UE is capable of responding to the request); and the information comprises a format of the request message indicating that the UE is capable of responding (Wang, Fig.3, ¶0070 and ¶0074-76, UE sends the acquired signal quality parameters of cells, which measured by the UE and recorded by the UE multiple times according to instruction information which has different types or format, to the target base station according to the request of the target based station). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method, system and apparatus for detecting radio link failure as taught by Lee in view of HUANG to a method and system of receiving the signal quality parameters of the cells measured by the UE, recorded by the UE multiple times and sent by the target base station; and adjusting handover parameters according to the received signal quality parameters to decrease the number of call drops and increasing handover reliability (Wang, abstract). 
 of responding, or one or more bits indicating that the UE is capable of responding. 3DOCKET No. SAMS07-00146 APPLICATION No. 16/666,171PATENT	As per claim 15 as applied to claim 11 above, Lee in view of HUANG teaches all the limitation substantially as claimed in claim 11. However, Lee in view of HUANG does not explicitly teach wherein: the request message comprises information indicating whether the UE is capable of responding to the information request message; and the information comprises a format of the request message indicating that the UE is capable of responding. 
	In the same field of endeavor, Wang teaches wherein: the request message comprises information indicating whether the UE is capable of responding to the information request message (Wang, Fig.3, ¶0074-76, UE transmitting to the target base station information pertaining to the RLF and performing RRC connection reestablishment; therefore UE is capable of responding to the request); and the information comprises a format of the request message indicating that the UE is capable of responding (Wang, Fig.3, ¶0070 and ¶0074-76, UE sends the acquired signal quality parameters of cells, which measured by the UE and recorded by the UE multiple times according to instruction information which has different types or format, to the target base station according to the request of the target based station). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a method, system and apparatus for detecting radio link failure as taught by Lee in view of HUANG to a method and system of receiving the signal quality parameters of the cells measured by the UE, recorded by the UE multiple times and sent by the target base station; and adjusting handover parameters according to the received signal quality parameters to decrease the number of call drops and increasing handover reliability (Wang, abstract). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643